Exhibit 10.7

 

1997 OMNIBUS INCENTIVE PLAN

 

MB Financial, Inc.

 

As modified through January 22, 2003

 

1997 OMNIBUS INCENTIVE PLAN

 

TABLE OF CONTENTS

 

 

 

 

ARTICLE  1.   ESTABLISHMENT,  PURPOSE  AND  DURATION

 

 

 

 

 

1.1

Establishment of the Plan

 

 

1.2

Purpose of the Plan

 

 

1.3

Duration of the Plan

 

 

 

 

 

ARTICLE  2.   DEFINITIONS  AND  CONSTRUCTION

 

 

 

 

 

 

 

 

 

2.1

Definitions

 

 

2.2

Gender and Number

 

 

2.3

Severability

 

 

 

 

 

ARTICLE  3.   ADMINISTRATION

 

 

 

 

 

 

 

 

 

3.1

The Committee

 

 

3.2

Authority of the Committee

 

 

3.3

Decisions Binding

 

 

 

 

 

ARTICLE  4.   SHARES  SUBJECT  TO  THE  PLAN;  AWARDS  TO DIRECTORS

 

 

 

 

 

 

 

4.1

Number of Shares

 

 

4.2

Maximum Awards

 

 

4.3

Awards to Directors

 

 

4.4

Lapsed Awards

 

 

4.5

Adjustments in Authorized Shares

 

 

 

 

 

ARTICLE  5.   ELIGIBILITY  AND  PARTICIPATION

 

 

 

 

 

 

 

 

 

5.1

Eligibility

 

 

5.2

Actual Participation

 

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

ARTICLE  6.   STOCK  OPTIONS

 

 

 

 

 

6.1

Grant of Options

 

6.2

Option Agreement

 

6.3

Exercise Price

 

6.4

Duration of Options

 

6.5

Exercise of Options

 

6.6

Payment

 

6.7

Restrictions on Share Transferability

 

6.8

Termination of Employment or Service Due to Death, Disability or Retirement

 

6.9

Termination of Employment for Other Reasons

 

 

ARTICLE  7.   STOCK  APPRECIATION  RIGHTS

 

 

 

 

 

7.1

Grant of SARs

 

7.2

Exercise of SARs

 

7.3

SAR Agreement

 

7.4

Term of SARs

 

7.5

Payment of SAR Amount

 

7.6

Termination of Employment or Service Due to Death, Disability or Retirement

 

7.7

Termination of Employment for Other Reasons

 

 

 

 

ARTICLE  8.   RESTRICTED  STOCK

 

 

 

 

 

 

 

8.1

Grant of Restricted Stock

 

8.2

Restricted Stock Agreement

 

8.3

Other Restrictions

 

8.4

Certificate Legend

 

8.5

Removal of Restrictions

 

8.6

Voting Rights

 

8.7

Dividends and Other Distributions

 

8.8

Termination of Employment or Service Due to Death, Disability or Retirement

 

8.9

Termination of Employment or Service for Other Reasons

 

 

 

 

ARTICLE  9.   TRANSFERABILITY

 

 

 

 

 

 

ARTICLE  10.   BENEFICIARY DESIGNATION

 

 

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

ARTICLE  11.  RIGHTS  OF  EMPLOYEES  AND  DIRECTORS

 

 

 

 

 

 

 

11.1

Employment or Service

 

11.2

Participation

 

 

 

 

ARTICLE  12.  CHANGE  IN  CONTROL

 

 

 

 

 

 

 

12.1

In General

 

12.2

Definition

 

 

 

 

ARTICLE  13.  AMENDMENT,  MODIFICATION  AND  TERMINATION

 

 

 

 

 

 

 

13.1

Amendment, Modification and Termination

 

13.2

Awards Previously Granted

 

 

 

 

ARTICLE  14.  WITHHOLDING

 

 

 

 

 

 

 

14.1

Tax Withholding

 

14.2

Share Withholding

 

 

 

 

ARTICLE  15.  INDEMNIFICATION

 

 

 

 

 

 

ARTICLE  16.  SUCCESSORS

 

 

 

 

 

 

ARTICLE  17.  REQUIREMENTS  OF  LAW

 

 

 

 

 

 

 

17.1

Requirements of Law

 

17.2

Governing Law

 

iii

--------------------------------------------------------------------------------


 

 

MB FINANCIAL, INC.

 

1997 OMNIBUS INCENTIVE PLAN

 

ARTICLE 1.  ESTABLISHMENT,  PURPOSE  AND  DURATION

 

1.1                       Establishment of the Plan. The Company hereby
establishes an incentive compensation plan to be known as the “MB Financial,
Inc. 1997 Omnibus Incentive Plan” (the “Plan”), as set forth in this document.
The Plan permits the granting of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights and Restricted Stock.

 

Upon approval by the Board of Directors of the Company, subject to ratification
by an affirmative vote of holders of a majority of Shares present and entitled
to vote at the 1997 Annual Meeting of the Company at which a quorum is present,
the Plan shall become effective as of January 1, 1997 (the “Effective Date”),
and shall remain in effect as provided in Section 1.3 herein.  The Plan was
subsequently modified on July 30, 1997, February 10, 1999, April 18, 2002, May
15, 2002 and January 22, 2003.

 

1.2                       Purpose of the Plan.  The purpose of the Plan is to
promote the success, and enhance the value, of the Company by linking the
personal interests of Employees and Directors with those of Company
shareholders.

 

The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Employees and Directors
upon whose judgment, interest, and special effort the successful conduct of its
operation largely is dependent.

 

1.3                       Duration of the Plan.  Subject to approval by the
Board of Directors of the Company and ratification by the shareholders of the
Company, the Plan shall commence on the Effective Date, as described in Section
1.1 herein, and shall remain in effect, subject to the right of the Board of
Directors to terminate the Plan at any time pursuant to Article 13 herein. 
However, in no event may an Award be granted under the Plan on or after the
fifteenth anniversary of the Plan’s Effective Date.

 

ARTICLE 2.  DEFINITIONS  AND  CONSTRUCTION

 

2.1                       Definitions.  Whenever used in the Plan, the following
terms shall have the meanings set forth below:

 

(a)                         “Award” means, individually or collectively, a grant
under the Plan of Options, Stock Appreciation Rights or Restricted Stock.

 

(b)                        “Board” or “Board or Directors” means the Board of
Directors of the Company.

 

(c)                         “Board Compensation” has the meaning set forth in
Section 4.3 herein.

 

--------------------------------------------------------------------------------


 

(d)                   “Cause” means Participant’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties or willful violation of any
law, rule, regulation (other than traffic violations or similar offenses) or
final cease-and-desist order.  For purposes of this subsection, no act, or
failure to act, on Participant’s part shall be considered “willful” unless done,
or omitted to be done, not in good faith and without reasonable belief that the
action or omission was in the best interest of the Company. In determining
incompetence, the acts or omissions shall be measured against standards
generally prevailing in the financial institutions industry.  A Participant may
be terminated for Cause by an executive officer of the Company, and a
Participant who is an executive officer of the Company may be terminated for
Cause by the Board of Directors.

 

(e)                    “Change in Control” of the Company has the meaning set
forth in Section 12.2 herein.

 

(f)                      “Code” means the Internal Revenue Code of 1986, as
amended from time to time, or any successor code thereto, and the rules and
regulations thereunder.

 

(g)                   “Committee” means the Committee, as specified in Section
3.1 herein, appointed by the Board to administer the Plan.

 

(h)                   “Company” means (i) with respect to periods prior to
November 6, 2001, MB Financial, Inc., a Delaware corporation, and (ii) with
respect to periods on and after November 6, 2001, MB Financial, Inc., a Maryland
corporation, or any successor thereto.

 

(i)                       “Director” means any individual who is a member of the
Board of Directors or the board of directors of a Subsidiary or an advisory
director of the Company or a Subsidiary who is not currently an Employee of the
Company or a Subsidiary.

 

(j)                       “Disability” means a permanent and total disability,
within the meaning of Code Section 22(e)(3), as determined by the Committee in
good faith, upon receipt of sufficient competent medical advice from one or more
individuals, selected by the Committee, who are qualified to give professional
medical advice.

 

(k)                    “Employee” means a full-time, nonunion, salaried employee
of the Company or any Subsidiary.  Directors who are not otherwise employed by
the Company or any Subsidiary shall not be considered Employees under the Plan.

 

(l)                       “Exercise Price” means the price at which a Share may
be purchased by a Participant pursuant to an Option, as determined by the
Committee.

 

2

--------------------------------------------------------------------------------


 

 

(m)                 “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor statute thereto, and the rules and
regulations thereunder.

 

(n)                   “Fair Market Value” means the closing market price per
share of one Share on the relevant date, according to a stock quotation source
selected by the Committee.  If the Shares did not trade on the relevant date,
then Fair Market Value is determined as of the most recent date for which a
quoted price is available, or as of the most recent date for which quoted bid
and asked prices are available, whichever is most recent.  Should Fair Market
Value be determined at the time of the most recent quoted bid and asked prices,
Fair Market Value shall be equal to the bid price.

 

(o)                   “First Board Meeting” has the meaning set forth in Section
4.3 herein.

 

(p)                   “Grant Price” means the stock price above which a SAR
entitles the recipient to any increase in value, as determined by the Committee.

 

(q)                   “Incentive Stock Option” or “ISO” means an option to
purchase Shares, granted under Article 6 herein, which is designated as an
Incentive Stock Option and meets the requirements of Section 422 of the Code.

 

(r)                      “Nonqualified Stock Option” or “NQSO” means an option
to purchase Shares, granted under Section 4.3 herein or Article 6 herein, which
is not an Incentive Stock Option.

 

(s)                    “Option” means an Incentive Stock Option or a
Nonqualified Stock Option.

 

(t)                      “Participant” means an Employee or Director who has
outstanding an Award granted under the Plan.

 

(u)                   “Period of Restriction” means the period during which the
transfer of Shares of Restricted Stock is limited in some way (based on the
passage of time, the achievement of performance goals, or upon the occurrence of
other events as determined by the Committee, at its discretion), and the Shares
are subject to a substantial risk of forfeiture, as provided in Article 8
herein.

 

(v)                   “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act.

 

(w)                 “Retirement” means termination of a Participant’s employment
with the Company and its Subsidiaries after the Participant attains age 65.

 

(x)                     “Related” means (i) in the case of a SAR or other right,
a SAR or other right which is granted in connection with, and to the extent
exercisable, in whole or in part, in lieu of, an Option or another right and
(ii) in the case of an Option, an Option with respect to which and to the extent
a SAR or other right is exercisable, in whole or in part, in lieu thereof.

 

3

--------------------------------------------------------------------------------


 

(y)                   “Restricted Stock” means an Award granted pursuant to
Section 4.3 herein or Article 8 herein.

 

(z)                     “Shares” means shares of the common stock of the
Company.

 

(aa)              “Stock Appreciation Right” or “SAR” means an Award, designated
as an SAR, granted pursuant to Article 7 herein.

 

(bb)            “Subsidiary” means any corporation in which the Company owns
directly, or indirectly through subsidiaries, at least 50% of the total combined
voting power of all classes of stock, or any other entity (including, but not
limited to, partnerships and joint ventures) in which the Company owns at least
50% of the combined equity thereof.

 

2.2                     Gender and Number.  Except where otherwise indicated by
the context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

 

2.3                     Severability.  In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Plan, and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.

 

ARTICLE 3.  ADMINISTRATION

 

3.1                     The Committee.  The Plan shall be administered by a
Committee, consisting of two or more members of the Board of Directors, each of
whom (i) shall be an “outside director,” as defined under Section 162(m) of the
Code and (ii) shall be a “Non-Employee Director,” as defined in Rule 16b-3 under
the Exchange Act.  The members of the Committee shall be appointed by the Board
of Directors.

 

3.2                     Authority of the Committee.  The Committee shall have
full power except as limited by law or by the charter or bylaws of the Company
or by resolutions adopted by the Board of Directors, and subject to the
provisions herein, to determine the size and types of Awards; to determine the
terms and conditions of such Awards in a manner consistent with the Plan; to
construe and interpret the Plan and any agreement or instrument entered into
under the Plan; to establish, amend, or waive rules and regulations for the
Plan’s administration; and (subject to the provisions of Article 13 herein) to
amend the terms and conditions of any outstanding Award to the extent such terms
and conditions are within the discretion of the Committee as provided in the
Plan.  Further, the Committee shall make all other determinations, which may be
necessary or advisable for the administration of the Plan.  As permitted by law,
the Committee may delegate its authorities as identified hereunder.

 

4

--------------------------------------------------------------------------------


 

3.3                     Decisions Binding.  All determinations and decisions
made by the Committee pursuant to the provisions of the Plan and all related
orders or resolutions of the Board of Directors shall be final, conclusive, and
binding on all Persons, including the Company, its shareholders, employees,
Participants, and their respective successors.

 

ARTICLE 4.  SHARES SUBJECT TO THE PLAN; AWARDS TO DIRECTORS

 

4.1                     Number of Shares.  Subject to adjustment as provided in
Section 4.5 herein, the total number of Shares available for grant under the
Plan may not exceed 2,500,000.  These Shares may be either authorized but
unissued, or Shares that have been reacquired by the Company.  Subject to
Section 4.4 herein, the grant of an Option, Stock Appreciation Right or
Restricted Stock Award shall reduce the Shares available for grant under the
Plan by the number of Shares subject to such Award.

 

4.2                     Maximum Awards.  During any calendar year, no
Participant may be granted Awards under the Plan with respect to more than
75,000 Shares, subject to adjustment as provided in Section 4.5 herein. During
the term of the Plan, Awards with respect to no more than 200,000 Shares may be
in the form of Restricted Stock, subject to adjustment as provided in Section
4.5 herein.

 

4.3                     Awards to Directors.  Directors of the Company are
entitled to take up to 50% of their annual retainer and fees for attendance at
regular meetings of the Board of Directors (such annual retainer and fees being
referred to below as “Board Compensation”) in the form of Nonqualified Stock
Options and/or Shares of Restricted Stock.  These Options and Shares of
Restricted Stock will be granted as of the date of the first meeting of the
Board in the year with respect to which the Board Compensation is payable (the
“First Board Meeting”).  The election for Options and/or Shares of Restricted
Stock must be taken prior to the First Board Meeting in accordance with the
procedures therefor established by the Company.  The Exercise Price of an Option
granted to a Director of the Company pursuant to this Section 4.3 will be equal
to 100% of the Fair Market Value of a Share on the date of grant, and the number
of Shares purchasable under the Option will be equal to the amount of the Board
Compensation as to which an election for Options has been made by the Director
divided by the per share value of the Option using a Black-Scholes model based
on a five-year option, rounded to the nearest whole Share.  The number of Shares
of Restricted Stock granted to a Director of the Company pursuant to this
Section 4.3 will be equal to the amount of the Board Compensation as to which an
election for Shares of Restricted Stock has been made by the Director divided by
the Fair Market Value of a Share on the date of grant, rounded to the nearest
whole Share.  An Option granted pursuant to this Section 4.3 will have a
five-year term and vest in full immediately upon grant.  Shares of Restricted
Stock granted pursuant to this Section 4.3 will vest, based upon continuing
service, in full on the one-year anniversary of the date of grant unless vested
earlier pursuant to Section 8.8 or 8.9 herein.

 

4.4                     Lapsed Awards.  If any Award granted under the Plan
terminates, expires, or lapses for any reason, any Shares subject to such Award
again shall be available for the grant of an Award under the Plan, with the
exception of Restricted Stock Awards upon which dividends have been paid to the
Participants.

 

4.5                     Adjustments in Authorized Shares.  In the event of any
merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split-up, Share combination, or other change in the
corporate structure of the Company affecting the Shares, such adjustment shall
be made in the number and class of Shares which may be issued under the Plan,
and in the number and class of and/or price of Shares subject to outstanding
Options, SARs and Restricted Stock granted under the Plan, as may be determined
to be appropriate and equitable by the Committee, in its sole discretion, to
prevent dilution or enlargement of rights; and provided that the number of
Shares subject to any Award shall always be a whole number.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 5.  ELIGIBILITY  AND  PARTICIPATION

 

5.1                     Eligibility.  Persons eligible to participate in the
Plan include all Employees, including Employees who are members of the Board or
the board of directors of any Subsidiary, and all Directors, including Directors
of the Company and its Subsidiaries.

 

5.2                     Actual Participation.  Subject to the provisions of the
Plan, the Committee may, from time to time, select from all Employees and
Directors, those to whom Awards shall be granted and shall determine the nature
and amount of each Award.  Subject to Section 4.3 herein, no Employee or
Director shall be entitled to be granted an Award under the Plan.

 

ARTICLE 6.  STOCK  OPTIONS

 

6.1                     Grant of Options.  Subject to the terms and provisions
of the Plan, Options may be granted to Employees and Directors at any time and
from time to time as shall be determined by the Committee.  Subject to Sections
4.1 and 4.2, the Committee shall have complete discretion in determining the
number of Shares subject to Options granted to each Participant.  Options
granted to Directors shall consist only of NQSOs and not ISOs.

 

6.2                     Option Agreement.  Each Option grant shall be evidenced
by an Option agreement that shall specify the Exercise Price, the duration of
the Option, the number of Shares to which the Option pertains, the percentage of
the Option that becomes exercisable on specified dates in the future, and such
other provisions as the Committee shall determine.  The Option agreement also
shall specify whether the Option is intended to be an ISO or a NQSO.

 

6.3                     Exercise Price.  The Exercise Price for each grant of an
Option shall be determined by the Committee, provided that the Exercise Price
shall not be less than 100% of the Fair Market Value of a Share on the date the
Option is granted.  In the event any holder of 10% or more of the Shares
receives a grant of ISOs, the Exercise Price shall be not less than 110% of the
Fair Market Value of a Share on the date of grant.  Once an Option has been
granted, the Exercise Price with respect thereto may not be changed except for
any adjustments pursuant to Section 4.5 herein.

 

6.4                     Duration of Options.  Each Option granted shall expire
at such time as the Committee shall determine at the time of grant; provided,
however, that no Option shall be exercisable later than the fifteenth
anniversary date of its grant.

 

6.5                     Exercise of Options.  Options granted under the Plan
shall be exercisable at such times and be subject to such restrictions and
conditions as the Committee shall in each instance approve, which need not be
the same for each grant.

 

6.6                     Payment.  Options shall be exercised by the delivery of
a written notice of exercise to the Chief Financial Officer of the Company,
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by payment in full of the Exercise Price.

 

Upon exercise of any Option, the Exercise Price shall be payable to the Company
in full either (a) in cash or its equivalent, or (b) by tendering previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the aggregate Exercise Price, or (c) by a combination of (a) and (b). 
In addition, the Company may establish a cashless exercise program in accordance
with applicable laws and regulations.

 

As soon as practicable after receipt of a written notification of exercise and
payment in full of the Exercise Price, the Company shall deliver to the
Participant, in the Participant’s name, Share certificates in an appropriate
amount based upon the number of Shares purchased under the Option(s).

 

6

--------------------------------------------------------------------------------


 

6.7                     Restrictions on Share Transferability.  The Committee
shall impose such restrictions on any Shares acquired pursuant to the exercise
of an Option under the Plan as it may deem advisable, including, without
limitation, restrictions under applicable Federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

 

6.8                     Termination of Employment or Service Due to Death,
Disability or Retirement.

 

(a)                        Termination by Death.  In the event the employment or
service of a Participant is terminated by reason of death, any outstanding
Options granted to that Participant that are not exercisable as of the date of
termination shall immediately become exercisable.  Unless otherwise set forth in
the Option agreement provided for in Section 6.2 herein, all Options granted to
such Participant shall remain exercisable until their respective expiration
dates, or for one year after the date of death, whichever period is shorter, by
such Person or Persons as shall have acquired the Participant’s rights under the
Option by will or by the laws of descent and distribution.

 

(b)                       Termination by Disability.  In the event the
employment or service of a Participant is terminated by reason of Disability,
any outstanding Options granted to that Participant that are not exercisable as
of the date of termination shall immediately become exercisable. Unless
otherwise set forth in the Option agreement provided for in Section 6.2 herein,
all Options granted to such Participant shall remain exercisable until their
respective expiration dates, or for one year after the date that the
Participant’s employment or service is terminated by reason of Disability,
whichever period is shorter. Unless otherwise set forth in the Option agreement
provided for in Section 6.2 herein, should the Participant die during this
period, exercisability of the Participant’s Options shall be permitted for a
period of one year following the date of death.

 

(c)                        Termination by Retirement.  In the event the
employment of an Employee is terminated by reason of Retirement, or the service
of a Director is terminated after age 65, any outstanding Options granted to
that Employee or Director that are not exercisable as of the date of termination
shall immediately become exercisable.  Unless otherwise set forth in the Option
agreement provided for in Section 6.2 herein, all Options granted to such
Participant shall remain exercisable until their respective expiration dates, or
for one year after the date of termination, whichever period is shorter.

 

(d)                       Exercise Limitations on ISOs.  In the case of ISOs,
the tax treatment prescribed under Section 422 of the Code may not be available
if the Options are not exercised within the time periods provided by Section 422
for each of the various types of employment termination.

 

7

--------------------------------------------------------------------------------


 

6.9                     Termination of Employment for Other Reasons.  If the
employment of an Employee or the service of a Director shall terminate for any
reason other than the reasons set forth in Section 6.8 herein, except for Cause,
all outstanding Options that are not exercisable as of the date of termination
immediately shall expire and terminate (and shall once again become available
for grant under the Plan). However, the Committee, in its sole discretion, shall
have the right to waive such termination and to immediately make exercisable all
or any portion of such Options.  Thereafter, unless otherwise set forth in the
Option agreement provided for in Section 6.2 herein, all such exercisable
Options shall remain exercisable until their respective expiration dates, or for
one year after the date of termination, whichever period is shorter.

 

If the employment or service of a Participant shall terminate for Cause, all
outstanding Options immediately shall be forfeited to the Company and no
additional exercise period shall be allowed, regardless of the exercisability
status of the Options.

 

ARTICLE 7.  STOCK  APPRECIATION  RIGHTS

 

7.1                     Grant of SARs.  Subject to the terms and conditions of
the Plan, SARs may be granted to Employees and Directors at any time and from
time to time as shall be determined by the Committee.  A SAR may be Related to
an Option or may be granted independently of any Option as the Committee shall
from time to time in each case determine.  In the case of a Related Option, such
Related Option shall cease to be exercisable to the extent of the Shares with
respect to which the Related SAR was exercised.  Upon the exercise or
termination of a Related Option, any Related SAR shall terminate to the extent
of the Shares with respect to which the Related Option was exercised or
terminated.

 

The Committee shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Sections 4.1 and 4.2 herein) and,
consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such SARs.  However, the Grant Price of a SAR shall be
at least equal to 100% of the Fair Market Value of a Share on the date of grant
of the SAR.

 

7.2                     Exercise of SARs.  SARs may be exercised upon whatever
terms and conditions the Committee, in its sole discretion, imposes upon the
SARs.

 

8

--------------------------------------------------------------------------------


 

7.3                     SAR Agreement.  Each SAR grant shall be evidenced by a
SAR agreement that shall specify the Grant Price, the term of the SAR, and such
other provisions as the Committee shall determine.

 

7.4                     Term of SARs.   The term of a SAR granted under the Plan
shall be determined by the Committee, in its sole discretion; however, such term
shall not exceed fifteen years.

 

7.5                     Payment of SAR Amount.  Upon exercise of a SAR, a
Participant shall be entitled to receive payment from the Company in an amount
determined by multiplying:

 

(a)                    The difference between the Fair Market Value of a Share
on the date of exercise over the Grant Price; and

 

(b)                   The number of Shares with respect to which the SAR is
exercised.

 

At the discretion of the Committee, the payment upon exercise of a SAR may be in
cash, in Shares of equivalent value, or in some combination thereof.

 

7.6                     Termination of Employment or Service Due to Death,
Disability or Retirement.

 

(a)                    Termination by Death.  In the event the employment or
service of a Participant is terminated by reason of death, any outstanding SARs
granted to that Participant that are not exercisable as of the date of
termination shall immediately become exercisable.  Unless otherwise set forth in
the SAR agreement provided for in Section 7.3 herein, all SARs granted to such
Participant shall remain exercisable until their respective expiration dates, or
for one year after the date of death, whichever period is shorter, by such
Person or Persons as shall have acquired the Participant’s rights under the SARs
by will or by the laws of descent and distribution.

 

(b)                   Termination by Disability.  In the event the employment or
service of a Participant is terminated by reason of Disability, any outstanding
SARs granted to that Participant that are not exercisable as of the date of
termination shall immediately become exercisable.  Unless otherwise set forth in
the SAR agreement provided for in Section 7.3 herein, all SARs granted to such
Participant shall remain exercisable until their respective expiration dates, or
for one year after the date the Participant’s employment or service is
terminated by reason of Disability, whichever period is shorter.  Unless
otherwise set forth in the SAR agreement provided for in Section 7.3 herein, in
the event the Participant dies during this period, exercisability shall be
permitted for a period of one year following the date of death.

 

(c)                    Termination by Retirement. In the event the employment of
an Employee is terminated by reason of Retirement, or the service of a Director
is terminated after age 65, any outstanding SARs granted to that Participant
that are not exercisable as of the date of termination shall immediately become
exercisable.  Unless otherwise set forth in the SAR agreement provided for in
Section 7.3 herein, all SARs granted to such Participant shall remain
exercisable until their respective expiration dates, or for one year after the
date that employment was terminated, whichever period is shorter.

 

9

--------------------------------------------------------------------------------


 

 

7.7                     Termination of Employment for Other Reasons.  If the
employment of an Employee or the service of a Director shall terminate for any
reason other than the reasons described in Section 7.6 herein, except for Cause,
all unexercised SARs held by the Participant at that time immediately shall
expire and terminate (and shall once again become available for grant under the
Plan).  However, the Committee, in its sole discretion, shall have the right to
waive such termination and to make exercisable all or any portion of such SARs. 
Thereafter, unless otherwise set forth in the SAR agreement provided for in
Section 7.3 herein, all such exercisable SARs shall remain exercisable until
their expiration dates, or for one year after the date of termination, whichever
period is shorter.

 

If the employment or service of the Participant shall terminate for Cause, all
outstanding SARs immediately shall be forfeited to the Company and no additional
exercise period shall be allowed, regardless of the exercisability status of the
SARs.

 

ARTICLE 8.  RESTRICTED  STOCK

 

8.1                     Grant of Restricted Stock. Subject to the limitations
set forth in Section 4.2 herein and the other terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Employees and Directors in such amounts as the Committee shall
determine.  Unless vested earlier pursuant to Section 8.8 or 8.9 herein, Shares
of Restricted Stock shall vest, based upon continuing employment or service,
over a minimum of three years, with the exception of Shares awarded based upon
performance, which shall vest, based also upon continuing employment or service,
over a minimum of one year, and Shares granted to Directors of the Company
pursuant to Section 4.3 herein, which shall vest, based upon continuing service,
in full on the one-year anniversary of the date of grant.

 

8.2                     Restricted Stock Agreement.  Each Restricted Stock grant
shall be evidenced by a Restricted Stock agreement that shall specify the Period
of Restriction, the number of Shares of Restricted Stock granted, and such other
provisions as the Committee shall determine.

 

8.3                     Other Restrictions.  In addition to the restrictions set
forth in Section 8.1 herein, the Committee may impose such restrictions on any
Shares of Restricted Stock granted pursuant to the Plan as it may deem advisable
including, without limitation, vesting based upon the achievement of specific
performance goals (Company-wide, Subsidiary, and/or individual), and/or
restrictions under applicable Federal or state securities laws; and may legend
the certificate representing Restricted Stock to give appropriate notice of such
restrictions.  The Committee may also require that Participants make cash
payments at the time of grant or upon lapsing of restrictions.  Such cash
payments, if imposed, will be in an amount not less than the par value of the
Shares.

 

8.4                     Certificate Legend.  In addition to any legends placed
on certificates pursuant to Section 8.3 herein, each certificate representing
Shares of Restricted Stock granted pursuant to the Plan shall bear the following
legend:

 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the MB Financial, Inc. 1997
Omnibus Incentive Plan and in a Restricted Stock agreement dated
                      .  A copy of the Plan and such Restricted Stock agreement
may be obtained from the Chief Financial Officer of MB Financial, Inc.”

 

10

--------------------------------------------------------------------------------


 

8.5                     Removal of Restrictions.  Except as otherwise provided
in this Section, Shares of Restricted Stock covered by each Restricted Stock
grant made under the Plan shall become freely transferable by the Participant
after the last day of the Period of Restriction.  Once the Shares are released
from the restrictions, the Participant shall be entitled to have the legend
required by Section 8.4 herein removed from his or her Share certificate.

 

8.6                     Voting Rights.  During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those Shares.

 

8.7                     Dividends and Other Distributions.  During the Period of
Restriction, Participants holding Shares of Restricted Stock granted hereunder
shall be entitled to receive all dividends and other distributions paid with
respect to those Shares while they are so held.  If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

 

8.8                     Termination of Employment or Service Due to Death,
Disability or Retirement.  In the event that a Participant’s employment or
service is terminated by reason of death, Disability or Retirement, the
restrictions on the Participant’s Shares of Restricted Stock shall lapse as of
the date of termination.

 

8.9                     Termination of Employment or Service for Other Reasons.
 If the employment or service of the Participant shall terminate for any reason
other than those reasons described in Section 8.8 herein, including a
termination for Cause, all nonvested Shares of Restricted Stock held by the
Participant at that time immediately shall be forfeited and returned to the
Company (and shall once again become available for grant under the Plan, except
that Shares upon which dividends have been paid to a Participant may not become
available for re-grant under the Plan); provided, however, that with the
exception of a termination of employment or service for Cause, the Committee, in
its sole discretion, shall have the right to provide for lapsing of the
restrictions on Restricted Stock following termination of employment or service
for any reason other than those described in Section 8.8 herein, upon such terms
and provisions as it deems proper.

 

ARTICLE 9.  TRANSFERABILITY

 

No Award granted under the Plan shall be transferable otherwise than by will,
the laws of descent and distribution or pursuant to a qualified domestic
relations order, except that an Award may be transferred by gift to any member
of the Participant’s immediate family or to a trust for the benefit of one or
more of such immediate family members if the Committee so specifies in the Award
agreement.  During the lifetime of an Award recipient, an Award shall be
exercisable only by the Award recipient unless it has been transferred as
permitted hereby, in which case it shall be exercisable only by such
transferee.  For the purpose of this Article 9 a Participant’s “immediate
family” shall mean the Participant’s spouse, children and grandchildren.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 10.  BENEFICIARY  DESIGNATION

 

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Chief Financial Officer of the Company during the Participant’s
lifetime.  In the absence of any such designation, benefits remaining unpaid at
the Participant’s death shall be paid to the Participant’s estate.

 

ARTICLE 11.  RIGHTS  OF  EMPLOYEES  AND  DIRECTORS

 

11.1               Employment or Service.  Nothing in the Plan shall interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
any Participant’s employment or service at any time, nor confer upon any
Participant any right to continue in the employ or service of the Company or any
Subsidiary.

 

            For purposes of the Plan, transfer of employment or service of a
Participant between the Company and any one of its Subsidiaries (or between
Subsidiaries) shall not be deemed a termination of employment or service.

 

11.2               Participation.  Subject to Section 4.3 herein, no Employee or
Director shall be entitled to be selected to receive an Award under the Plan,
or, having been so selected, to be selected to receive a future Award.

 

ARTICLE 12.  CHANGE  IN  CONTROL

 

12.1               In General.  Unless otherwise set forth in the applicable
Award agreement, in the event of a Change in Control of the Company as defined
in Section 12.2 herein, all Awards granted under the Plan that are still
outstanding and not yet exercisable or vested shall become immediately
exercisable or vested as of the date of the Change in Control and shall remain
exercisable and vested for their term.

 

12.2               Definition.  For purposes of the Plan, a Change in Control
shall mean (i) any third person, including a “group” as defined in Section
13(d)(3) of the Exchange Act, shall become the beneficial owner of Shares of the
Company with respect to which 25% or more of the total number of votes for the
election of the Board of Directors of the Company may be cast, (ii) as a result
of, or in connection with, any cash tender offer, merger or other business
combination, sale of assets or contested election, or combination of the
foregoing, the persons who were directors of the Company shall cease to
constitute a majority of the Board of Directors of the Company, or (iii) the
closing of a transaction in which the Company will cease to be an independent
publicly-owned corporation or for a sale or other disposition of all or
substantially all the assets of the Company.

 

The Board has final authority to determine the exact date on which a Change in
Control has been deemed to have occurred.

 

12

--------------------------------------------------------------------------------


 

 

ARTICLE 13.  AMENDMENT,  MODIFICATION  AND  TERMINATION

 

13.1               Amendment, Modification and Termination.  The Board may, at
any time and from time to time, terminate, amend, or modify the Plan without the
consent of shareholders or Participants, except that any such action will be
subject to the approval of the Company’s shareholders if, when and to the extent
such shareholder approval is necessary or required for purposes of any
applicable federal or state law or regulation or the rules of any stock exchange
or automated quotation system on which the Shares may then be listed or quoted,
or if the Board, in its discretion, determines to seek such shareholder
approval.  The Committee may not materially waive any conditions of, or rights
of the Company under, or modify or amend the terms of any outstanding Award, nor
may the Committee amend, alter, suspend, discontinue or terminate any
outstanding Award without the consent of the Participant or holder thereof,
except as otherwise herein provided.  The Committee may not reprice any Award
that has been granted.

 

13.2               Awards Previously Granted.  No termination, amendment, or
modification of the Plan shall in any manner adversely affect any Award
previously granted under the Plan, without the written consent of the
Participant.

 

ARTICLE 14.  WITHHOLDING

 

14.1               Tax Withholding.  The Company shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy Federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any grant, exercise, or payment made under or as a result of the Plan.

 

14.2               Share Withholding.  With respect to withholding required upon
the exercise of Options, upon the lapse of restrictions on Restricted Stock, or
upon any other taxable event hereunder, Employees may elect, subject to the
approval of the Committee, to satisfy the withholding requirement, in whole or
in part, by having the Company withhold Shares having a Fair Market Value, on
the date the tax is to be determined, equal to the minimum marginal tax which
could be imposed on the transaction.

 

ARTICLE 15.  INDEMNIFICATION

 

Each Person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf.  The foregoing right of indemnification shall not be exclusive
of any other rights of indemnification to which such Persons may be entitled
under the Company’s charter or bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 16.  SUCCESSORS

 

All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company.

 

ARTICLE 17.  REQUIREMENTS  OF  LAW

 

17.1               Requirements of Law.  The granting of Awards and the issuance
of Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

17.2               Governing Law.  To the extent not preempted by Federal law,
(i) with respect to Awards made prior to November 6, 2001, the Plan, and all
agreements hereunder, shall be construed in accordance with and governed by the
laws of the State of Delaware, and (ii) with respect to Awards made on or after
November 6, 2001, the Plan, and all agreements hereunder, shall be construed in
accordance with and governed by the laws of the State of Maryland.

 

14

--------------------------------------------------------------------------------